UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

RICHARD PHILIP KAUFMAN and
MICHAEL NORLEY,

                       Plaintiffs,
                                                      Civil Action No. 10-cv-1610 (RLW)
                       v.

INTERNAL REVENUE SERVICE, et al.,

                       Defendants.


                                     MEMORANDUM OPINION

       Pro se Plaintiffs Richard Philip Kaufman and Michael Norley have filed this “Complaint

on Contract and Promise on Value (Sweat Equity) Loaned” purportedly as relators on behalf of

“The People of the State of Pennsylvania.” Plaintiffs have named more than 60 Defendants,

including the Internal Revenue Service (“IRS”), the Secretary of the Treasury, the chairman of

the Federal Reserve, the entire Pennsylvania state court system, Pennsylvania state judges,

federal judges and federal prosecutors. Plaintiffs make wholesale attacks on the legitimacy of

the IRS, the Federal Reserve Bank, the U.S. treasury and system of currency, some state and

federal courts, and other individuals or entities that Plaintiffs believe to be “acting as agents” for

the IRS.

       Defendants have moved to dismiss the Complaint under Rules 12(b)(1), (2), (5) and (6).

For the reasons set forth below, this Court lacks subject matter jurisdiction to entertain Plaintiffs’

suit. Accordingly, Defendants’ Motions to Dismiss (Docket Nos. 4, 11, 52, 74, 75, & 76) are



                                                  1
granted. Moreover, because Plaintiffs have abused the litigation process through their numerous

improper filings, including signing and filing counterfeit orders as “common law magistrates” or

“private attorney generals,” Plaintiffs’ CM/ECF privileges are revoked and they are enjoined

from submitting any additional filings in this case without prior leave of the Court.

                                  FACTUAL BACKGROUND

    A. Plaintiffs’ Previous Federal and State Cases

       Although Plaintiffs are proceeding pro se, they are no strangers to the court system.

Residents of the Commonwealth of Pennsylvania, Plaintiffs have between them filed at least 15

pro se suits in federal district and bankruptcy courts over the last ten years, almost all of which

have been dismissed. 1 Some of the federal cases, moreover, detail the numerous state cases they

have filed to attempt to prevent adverse action against them. It appears that, whenever Plaintiffs

are unhappy with the result of a case (including criminal prosecutions), they file a new lawsuit—

often in a different court—suing the judge, court staff, lawyers, and/or other government officials

involved in the previous case. Their strategy appears, at least in part, to challenge the authority



1
        See In re Kaufman, No. 08-bk-11087 (Bankr. E.D. Pa. filed Feb. 14, 2008); In re
Kaufman, No. 08-bk-13185 (Bankr. E.D. Pa. filed May 15, 2008); Kaufman v. U.S., No. 6-mc-
146 (E.D. Pa filed Aug. 1, 2006); Norley, et al. v. Wolfe, et al., No. 09-cv-1129 (N.D. N.Y. filed
Sept. 20, 2009); Norley v. Landis, et al., No. 10-cv-5893 (E.D. Pa. filed Oct. 29, 2010); Norley v.
Platt, et al., No. 00-cv-3695 (E.D. Pa. filed July 21, 2000); Norley v. Welsh, et al., No. 03-cv-
5596 (E.D. Pa. filed Oct. 7, 2003); Norley v. State of Pennsylvania, et al., No. 03-cv-6039 (E.D.
Pa. filed Oct. 31, 2003); Norley v. State of Pennsylvania, et al., No. 05-cv-5311 (E.D. Pa. filed
Oct. 7, 2005); Norley v. East Bradford Township, No. 06-cv-2038 (E.D. Pa. filed May 12, 2006);
Norley v. Norley, et al., No. 06-cv-3016 (E.D. Pa. filed July 10, 2006); In re Norley, No. 03-
18613 (Bankr. E.D. Pa. filed June 4, 2003); In re Norley, No. 04-33025 (Bankr. E.D. Pa. filed
Sept. 24, 2004); In re Norley, No. 09-18782 (Bankr. E.D. Pa. Nov. 18, 2009); In re Norley, No.
10-10436 (Bankr. E.D. Pa. filed Jan. 21, 2010).

                                                 2
of those who have taken action against them. See Order at 3, n.1, Norley, et al. v. Wolfe, et al.,

No. 09-cv-1129 (N.D.N.Y. Jan. 13, 2010), ECF No. 3 (demanding credentials of clerk of court

and judges that had failed to enter judgment sought by plaintiffs; in dismissing case, Court stated

that “it is cases like this one that delay the resolution of other cases, and that contribute to this

District’s dubious distinction has having . . . one of the longest median times to disposition for

civil cases . . . .”); see also Complaint, Norley v. State of Pennsylvania, et al., No. 05-cv-5311

(E.D. Pa. Oct. 7, 2005) (suing and challenging authority of judges, sheriffs and other government

officials who had taken adverse action against Norley in previous cases).

       Plaintiffs have both been reprimanded for successive bankruptcy filings in the U.S.

Bankruptcy Court for the Eastern District of Pennsylvania seeking to, among other things, stop

the foreclosure and sheriff’s sales of their properties. Kaufman has already been ordered not to

file any further bankruptcy cases without prior leave of that court. See Order, In re Kaufman,

No. 08-13185 (Bankr. E.D. Pa. Aug. 27, 2008), ECF No. 38. In Plaintiff Norley’s most recent

bankruptcy filing, Norley “repeatedly” admitted that the sole reason he filed that case and “all

but one of his prior bankruptcy cases was to prevent the [local municipality] from moving

forward with the Sheriff’s Sale of his real property or to stop other actions by [that

municipality].” See Order at 7-8, In re Norley, No. 10-10436 (Bankr. E.D. Pa. Mar. 30, 2010),

ECF No. 33. After holding an evidentiary hearing at which Norley was present, the Court

ultimately found Norley had filed his bankruptcy case in bad faith, dismissed his case, and

enjoined any future bankruptcy filings without leave of the court “to prevent [Norley’s]

continued abuse of the bankruptcy process.” Id. at 7-10.


                                                 3
   B. The Complaint and Filings in this Case

       In August 2010, Plaintiff Kaufman was indicted in the U.S. District Court for the Eastern

District of Pennsylvania for, among other things, failure to file tax returns in violation of 26

U.S.C. § 7203, attempt to obstruct lawful function of Internal Revenue Service in violation of 26

U.S.C. § 7212(a), and making false claims in violation of 18 U.S.C. § 287. See Indictment,

United States v. Kaufman, No. 10-cr-553 (E.D. Pa. Aug. 24, 2010), ECF No. 1. Approximately

one month after he was indicted, Kaufman, along with Norley, filed this suit against the IRS and

other Defendants “acting as agents” for the IRS.

       In this case, Plaintiffs allege that Defendants, particularly the IRS, have fraudulently

induced Plaintiffs into “involuntary servitude” (¶¶ 21, 30). Plaintiffs allege, among other things,

that: 1) the IRS operates in the United States without disclosing that it is a “private” or “foreign

usury” debt collector, and an “offshore trust maintained in Puerto Rico” that fraudulently

operates in the “secret collection of usury” (¶¶ 11-12; 23-4); 2) the Internal Revenue Code is

applicable only to “those who elect to volunteer to submit” to it (¶ 23(k)); and 3) that the IRS

and other Defendants have “converted Plaintiffs’ value sweat equity to private money for

enrichment of Defendants” (¶¶ 30-2). Plaintiffs appear to allege that they are immune from the

power of the IRS to impose and collect taxes (¶ 59).

       Plaintiffs allege a wide conspiracy, including the IRS and the other Defendants, who have

“routinely aided and abetted” the IRS (¶¶ 23(o), 30, 53). In addition to the IRS, the alleged




                                                 4
conspiracy includes: 2 1) Secretary of the Treasury Timothy Geithner; 2) Chairman of the Federal

Reserve Benjamin Bernanke; 3) the Depository Trust Company; 4) the Delaware County,

Pennsylvania court in which criminal charges for attempted homicide and aggravated assault are

currently pending against Norley and Kaufman (Magisterial District Court 32-2-49); 3 5) the

arresting officer on those state criminal charges (Erjon Mollaj); 6) federal prosecutors

representing the United States in the pending federal criminal tax case against Kaufman (Zane

David Memeger and Joan E. Burnes); 7) the IRS special agents investigating Kaufman (Jeffrey

S. Brown and Joseph C. Keiper); 8) federal judges who have presided over Kaufman’s criminal

prosecution and a previous civil case Norley filed (Judges Eduardo C. Robreno, Jr., M. Faith

Angell, J. Curtis Joyner ); and 9) the Clerk of the U.S. District Court for the Eastern District of

Pennsylvania (Michael E. Kunz). 4


2
        Although Plaintiffs did not always specify what role some of the Defendants have had in
their prior cases, their identities are revealed through review of the dockets of Plaintiffs’ previous
cases or through Defendants’ motions to dismiss.
3
      See Comm. v. Kaufman, No. CP-23-CR-0001977-2011 & Comm. v. Norley, No. CP-23-
CR-0001978-2011 currently pending in the Delaware County, PA Court of Common Pleas.

4
        After they filed their initial Complaint, Plaintiffs sought pursuant to Rule 19(a) to add at least
40 new defendants through “Notices of Joinder” filed on November 19, 2010 (Docket No. 73),
February 4, 2011 (Docket No. 91), and April 7, 2011 (Docket No. 112). The new defendants sought to
be added through these notices include: 1) all of the Pennsylvania state courts; 2) a state judge who had
presided over Norley’s previous criminal trial and whom Norley had previously sued (William
Mahon); 3) the judge presiding over Kaufman’s current federal criminal case (Juan Sanchez); and 4)
the United States District Courts and Courts of Appeal.
        Construing Plaintiffs’ “Notices of Joinder” as Motions for Joinder under Rule 19(a), this Court
finds that the defendants’ presence is unnecessary to the resolution of this suit. See FED. R. CIV. P.
19(a); Western Maryland Ry. Co. v. Harbor Ins. Co., 910 F.2d 960, 960 (D.C. Cir. 1990) (“When a
party to a federal lawsuit moves to join a nonparty resisting joinder, the district court must answer three
                                                     5
        Although Plaintiffs cite many constitutional and statutory provisions, it is often unclear

which claims Plaintiffs are asserting and what authority justifies the relief they seek. Because

Plaintiffs’ pro se Complaint must be construed liberally, this Court has carefully read Plaintiffs’

Complaint and attempted to decipher the claims therein. The Court assumes that Plaintiffs are

attempting to assert: 1) breach of contract; 2) fraud; 3) constitutional claims under the Fifth

Amendment for improper takings (¶¶ 23(o), 28(b), 54); 4) a claim under the Racketeer

Influenced Corrupt Organizations Act, 18 U.S.C. §§ 1961 et seq. (referred to as simply a

“conspiracy” in Plaintiffs’ complaint) (¶ 53); 5) claims for declaratory relief under the

Declaratory Judgment Act, 28 U.S.C. §§ 2201, 2202 (2006); and 6) claims for injunctive relief.

        At its core, Plaintiffs’ Complaint is a challenge to IRS’ right to assess and collect taxes

against them. It is also clear from the ultimate relief sought by Plaintiffs that one of—if not

the—main purposes of Plaintiffs’ suit is to frustrate the government’s collection of taxes and to

enjoin any criminal and civil prosecutions against them. Plaintiffs demand, inter alia, that: 1)

Defendants “provide a full independent audit and accounting” of the IRS, DTC, DTCC, and

Magisterial District Court to account for, among other things, “all books and records relating to legal


questions: Should the absentee be joined? If the absentee should be joined, can the absentee be joined?
If the absentee cannot be joined, should the lawsuit proceed without her nonetheless?”); see also 7
WRIGHT, MILLER & KANE, FEDERAL PRACTICE & PROCEDURE § 1604 (3d ed. 2001) (stating that “the
real purpose of this rule is to bring before the court all persons whose joinder would be desirable for a
just adjudication of the action . . . .”). Accordingly, all such Motions for Joinder are denied and all
motions to dismiss filed by any of the defendants sought to be added through Plaintiffs’ “Notices of
Joinder” will be denied as moot. (Docket Nos. 85, 89 and 137).
        Even assuming Plaintiffs had sought to amend their Complaint under Rule 15, such
amendments would have been denied as futile for the reasons set forth in this Opinion. See James
Madison Ltd. v. Ludwig, 82 F.3d 1085, 1099 (D.C. Cir. 1996) (stating that Court may deny a motion to
amend a complaint as futile if the proposed complaint would not survive a motion to dismiss).
                                                     6
fiction taxpayer accounts hypothecated from Plaintiffs’ equity and credit, the origin of and authority for

hypothecating the said accounts”; 2) a protective order be issued to immunize Plaintiffs from process

from U.S. agencies, particularly the IRS; 3) all civil and criminal actions and legal action be enjoined

against Plaintiffs; and 4) Defendants be ordered to “subscribe” to and certify as true Plaintiffs’ “Bill of

Particulars,” a number of questions seeking to have Defendants admit many of Plaintiffs’ claims and

theories. (Compl. at 24-25).

       Plaintiffs also claim the power to “issue orders to process this suit” (¶ 47). Accordingly,

Plaintiffs have taken it upon themselves to issue orders in this case as “common law magistrates”

and “private attorney generals.” Plaintiffs have flooded this case with numerous such filings,

such as a bond which Plaintiffs have filed in the amount of “One Trillion, Three Hundred Billion

Dollars” as “consideration” apparently to dismiss the state criminal prosecutions against

Plaintiffs and as “DEMAND TO CLOSE THE PUBLIC DEBT DOLLAR FOR DOLLAR [sic]”

(Docket No. 109). 5

                                              ANALYSIS

       A. Standard of Review

       This Court is obligated to dismiss an action, and may do so sua sponte, if it determines

“at any time” that it lacks subject matter jurisdiction. FED. R. CIV. P. 12(h)(3). In deciding a
5
       This is not the first time Kaufman has been accused of this practice. In one of Kaufman’s
bankruptcy cases, the trustee claimed that Kaufman attempted to send him a “bonded promissory
note” in the amount of $5 million directing the trustee to pay all his creditors in a bankruptcy
case. See Chapter 13 Standing Trustee’s Motion to Dismiss with Prejudice at 1-11, In re
Kaufman, No. 08-13185 (Bankr. E.D. Pa. July 21, 2008), ECF No. 22. Moreover, in Kaufman’s
pending federal criminal tax case, the Indictment details how Kaufman submitted false and
fraudulent documents entitled “Registered Bond for Discharge of Debt” and “bonded promissory
notes” to the IRS attempting to discharge his debt. See Indictment at 3-6, United States v.
Kaufman, No. 10-cr-553 (E.D. Pa. Aug. 24, 2010), ECF No. 1.
                                                7
motion to dismiss for lack of subject matter jurisdiction, a district court may consider materials

outside the pleadings. See Jerome Stevens Pharm., Inc. v. Food & Drug Admin., 402 F.3d 1249,

1253 (D.C. Cir. 2005). Despite the favorable inferences a plaintiff receives on a motion to

dismiss, “[u]nder Rule 12(b)(1), it is to be presumed that a cause lies outside the federal court’s

limited jurisdiction unless the plaintiff establishes by a preponderance of the evidence that the

Court possesses jurisdiction.” Ramer v. United States, 620 F.Supp.2d 90, 95-6 (D.D.C. 2009)

(internal citations and quotation marks omitted). Moreover, “[w]hile the complaint is to be

construed liberally, the Court need not accept factual inferences drawn by plaintiffs if those

inferences are not supported by facts alleged in the complaint, nor must the Court accept

plaintiffs’ legal conclusions.” See Speelman v. United States, 461 F.Supp.2d 71, 73 (D.D.C.

2006). “Plaintiffs’ factual allegations in the complaint . . . will bear closer scrutiny in resolving a

12(b)(1) motion than in resolving a 12(b)(6) motion for failure to state a claim.” Wightman-

Cervantes v. Mueller, 750 F.Supp.2d 76, 78 (D.C. 2010) (internal quotation marks and citations

omitted).

       Although a pro se Plaintiff’s complaint is held to a less stringent standard than formal

pleadings drafted by lawyers, this does not give a pro se plaintiff license to ignore the Federal

Rules of Civil Procedure or expect the Court to decide what claims a plaintiff may or may not

want to assert. See Redwood v. Council of the District of Columbia, 679 F.2d 931, 933

(D.C.Cir. 1982); Haines v. Kerner, 404 U.S. 519, 520 (1972); Jarrell v. Tisch, 656 F.Supp. 237,

239 (D.D.C. 1987). Moreover, although pro se complaints are held to a less stringent standard,

“even a pro se plaintiff bears the burden of establishing that the Court has subject matter


                                                  8
jurisdiction.” Curran v. Holder, 626 F.Supp.2d 30, 33 (D.D.C. 2009) (internal quotation marks

and citations omitted).

        B. Lack of Jurisdiction for Patently Insubstantial Claims

        As this Circuit has recently held, a “complaint may be dismissed on jurisdictional grounds

when it is patently insubstantial presenting no federal question suitable for decision.” See Tooley v.

Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009) (quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir.

1994)); see also Hagans v. Levine, 415 U.S. 528, 536-37 (1974) (“[F]ederal courts are without power to

entertain claims within their jurisdiction if they are so attenuated and unsubstantial as to be absolutely

devoid of merit, wholly insubstantial, [or] obviously frivolous . . . .”). Dismissal is appropriate,

therefore, when the claims are “flimsier than doubtful or questionable . . . essentially fictitious.”

Tooley, 586 F.3d at 1009 (internal quotation marks omitted). Patently insubstantial claims include

those which are “‘essentially fictitious’ or advance ‘bizarre conspiracy theories,’ ‘fantastic government

manipulation of [one’s] will or mind’ or some type of ‘supernatural intervention.’” Wightman-

Cervantes, 750 F.Supp.2d at 79 (quoting Best, 39 F.3d at 330-31).

        In this case, Plaintiffs allege a wide conspiracy between the IRS and Defendants (many of

whom are judges, law enforcement or other government officials who have been involved in Plaintiffs’

Pennsylvania cases), stating that Defendants “have converted Plaintiffs’ value sweat equity to private

money by secretly issuing and trading bonds and similar private instruments hypothecated against

Plaintiffs’ future labor for enrichment of Defendants, thereby subjecting Plaintiffs to involuntary

servitude.” (¶ 30). Plaintiffs also allege that:




                                                    9
    •   The IRS “is not registered as a foreign corporation or otherwise to do business in or with the

        District of Columbia, the State of Pennsylvania, the Secretary of State of any of the States of the

        Union, the United States of America perpetual Union, or with the United State [sic] Securities

        and Exchange Commission.” (¶ 36);

    •   The IRS “as principal money trafficker” for Defendants “has enticed and continues to entice the

        One People into condemning themselves to eternal purgatory by coercing and deluding them

        into electing to volunteer to be U.S. subjects that are required to pray to the United States

        judiciary in violation of the law of Nature’s God.” (¶ 35);

    •   The IRS “as a collector of a fictitious debt under public policy” “has served as the primary

        funding arm for global terrorism waged for generations against the One People, converting

        honorable sweat equity and future such value into sustained economic warfare to maintain the

        private credit money monopoly.” (¶ 34);

    •   “Defendants jointly and severally present a clear and often lethal danger to the One People.” (¶

        34); and

    •   Defendants acting “in agency to foreign usury debt collector Defendant IRS” “are engaged in

        an ongoing racketeering enterprise with intent to entice, deceive and force under color of law

        the One People, Relators in particular, to elect to use Defendants’ private money system of

        currency and corporate regulation for the ultimate enrichment of Defendants . . . .” (¶ 53).

        As described before, Plaintiffs have gone so far as to submit a bond in the amount of “one

trillion dollars” to persuade the Court to discharge debt or issue judgments in Plaintiffs’ favor. The

Court has carefully reviewed Plaintiffs’ Complaint and is satisfied that this case represents the type of
                                                   10
“bizarre conspiracy theories,” “frivolous,” and “essentially fictitious” claims that are patently

insubstantial and present no federal question suitable for decision.”        Wightman-Cervantes, 750

F.Supp.2d at 79-80; see also Tooley, 586 F.3d at 1009-10; Curran, 626 F.Supp.2d at 33-34. As such,

this Court dismisses Plaintiffs’ Complaint under Rules 12(h)(3) and 12(b)(1).6

        C. The Court Lacks Jurisdiction to Grant Plaintiffs the Relief They Seek

        For the reasons already stated, this Court lacks subject matter jurisdiction over Plaintiffs’

patently insubstantial Complaint. Even assuming (as this Court will do given Plaintiffs’ pro se

status), however, that Plaintiffs’ claims were not subject to dismissal for being patently

insubstantial, dismissal would still be appropriate because this Court lacks subject matter

jurisdiction to grant Plaintiffs the relief they seek.

        Plaintiffs seek extraordinary injunctive and declaratory relief based on their claims that

they are not subject to federal taxes. Plaintiffs demand, inter alia, that: 1) Defendants “provide a

full independent audit and accounting” of the IRS, DTC, DTCC, and Magisterial District Court;

2) a protective order be issued to immunize Plaintiffs from process from U.S. agencies, particularly the

IRS; 3) all civil and criminal actions and legal action be enjoined against Plaintiffs; and 4) Defendants




6
        The Court need not reach the many other bases for dismissal that Defendants have
advanced, but will point out that, even assuming that this Court had subject matter jurisdiction
over this case, Plaintiffs have failed to meet the “plausibility” standard set forth to survive a
motion to dismiss under Rule 12(b)(6). As the U.S. Supreme Court has held, “[t]o survive a
motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’” See Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009)
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint is plausible
on its face “when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S.Ct. at 1949.
                                                  11
be ordered to “subscribe” to and certify as true Plaintiffs’ “Bill of Particulars,” a number of questions

seeking to have Defendants admit many of Plaintiffs’ claims and theories. (Compl. at 24-25).

        First, to the extent that Plaintiffs seek it, this Court lacks subject matter jurisdiction to

grant any declaratory relief. The power to grant declaratory relief in federal courts is governed

by the Declaratory Judgment Act, 28 U.S.C. § 2201. The Act provides:

                In a case of actual controversy within its jurisdiction, except with
                respect to Federal taxes other than actions brought under section
                7428 of the Internal Revenue Code of 1986 . . . any court of the
                United States, upon the filing of an appropriate pleading, may
                declare the rights and other legal relations of any interested party
                seeking such declaration, whether or not further relief is or could
                be sought.

28 U.S.C. § 2201(a) (emphasis added). 7 Given the clear language of the Act, this Court lacks

authority to grant Plaintiffs any declaratory relief “with respect to federal taxes.” Id.; see Dye v.

United States, 516 F.Supp.2d 61, 73 (D.D.C. 2007); Falck v. Internal Revenue Service, 2007 WL

1723675, at *3 (D.D.C. 2007); Speelman, 461 F.Supp.2d at 75. Accordingly, because Plaintiffs

seek judgment declaring them immune or exempt from the assessment or collection of federal

taxes, this Court is without jurisdiction to grant that relief and those claims would be dismissed

pursuant to Rule 12(b)(1).

        Plaintiffs’ claims for injunctive relief are also fruitless. Under the Tax Code’s Anti-

Injunction Act, “no suit for the purpose of restraining the assessment or collection of any tax

shall be maintained in any court by any person, whether or not such person is the person against




7
        Section 7428 of the Internal Revenue Code does not apply here.
                                              12
whom such tax was assessed.” 26 U.S.C. § 7421; Foodservice & Lodging Institute, Inc. v.

Reagan, 809 F.2d 842, 844-45 (D.C. Cir. 1987). 8 The purpose of this provision is to “withdraw

jurisdiction from the state and federal courts to entertain suits seeking injunctions prohibiting the

collection of federal taxes.” Enochs v. Williams Packing & Navigation Co., 370 U.S. 1, 5

(1962). 9 “It extends not only to the assessment or collection of taxes, but also the entire process

involved in enforcing the revenue laws.” Justin v. United States, 607 F.Supp.2d 73, 77 (D.D.C.

2009) (internal citation omitted).     Courts should construe the Act broadly to protect the

government’s “need to assess and collect taxes as expeditiously as possible with a minimum of

pre-enforcement interference.” Keese v. United States, 632 F.Supp. 85, 89 (S.D. Tex. 1985)

(internal citations and quotation marks omitted). Accordingly, because Plaintiffs have brought

this suit “for the purpose of restraining the assessment or collection” of federal taxes, this Court

is without jurisdiction to grant Plaintiff any of the injunctive relief it seeks. This includes

Plaintiffs’ requests for an audit and accounting of their “equity” and also their request to enjoin

“process” against them from the United States and IRS. See Shannon v. United States, 521 F.2d

56, 58 (9th Cir. 1975), cert. denied, 424 U.S. 965 (1976) (holding that Anti-Injunction Act not

only prohibits suits to restrain the collection or assessment of taxes, but also prevents courts from

granting such equitable relief); Music Deli & Groceries, Inc. v. Internal Revenue Service, 781

F.Supp. 992, 998 (S.D.N.Y. 1991) (district court lacked authority to order IRS to perform

8
        Although there are some exceptions to the rule set out in Section 7421 allowing the Court
to take certain limited action, Plaintiffs have neither relied on any of those narrow exceptions nor
pled facts which would allow this Court to determine whether any of those exceptions apply.
9
       Plaintiffs have neither pled nor fall into any of the narrow judicial exceptions to this
categorical rule. See Enochs, 370 U.S. at 7; Dye, 516 F.Supp.2d at 74, n.7.
                                               13
accounting despite allegation that IRS illegally seized owner’s business records); Latch v. United

States, 842 F.2d 1031, 1033 (9th Cir. 1988) (stating that there is “no statute that gives federal

district courts jurisdiction over suits for tax accounting.”). Because the Court has no subject

matter jurisdiction to grant the injunctive relief plaintiffs seek, those claims would also be

subject to dismissal.

        Finally, Plaintiffs ask that this Court enjoin all civil and criminal actions against Plaintiffs

pending this lawsuit. This Court, however, is a court of limited jurisdiction and does not have the

authority to review other federal district courts or state courts or stay any and all cases pending against

Plaintiffs. See 28 U.S.C. §§ 1331, 1332 (general jurisdiction provisions); § 2283 (“A court of the

United States may not grant an injunction to stay proceedings in a State court except as expressly

authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate

its judgments.”); Fleming v. United States, 847 F.Supp. 170, 172 (D.D.C. 1994), cert. denied, 513 U.S.

1150 (1995); Leitner v. United States, 725 F.Supp.2d 36, 43 (D.D.C. 2010) (holding that court lacks

jurisdiction to grant injunctive and declaratory relief to enjoin Plaintiff’s criminal tax proceedings or

vacate Plaintiff’s indictment in another district). Plaintiffs’ claim, therefore, falls outside of this Court’s

limited jurisdiction.

        D. Plaintiffs’ Abuse of the Litigation Process

        On November 22, 2010, this Court granted Plaintiffs’ Motion for CM/ECF accounts and

passwords. Since that time, Plaintiffs have flooded this docket with numerous improper and

unintelligible filings. As described briefly above, these include: 1) purported judgments, notices

or “decree[s]” which Plaintiffs appear to be trying to pass off as binding Orders, having signed


                                                      14
some of them as “magistrate,” “common law magistrate” or “private attorney general” (Docket

Nos. 110, 111, 117, 118, 123, 124, 128, 129, 130, 131, 136); and 2) notices, including Plaintiffs’

submission of a “One Trillion Dollar” bond. With these improper filings, in which Plaintiffs

attempt to pay debts, deposit bonds, curry favor with the Court or direct this Court to settle

Plaintiffs’ debts or return rulings favorable to Plaintiffs. (Docket Nos. 86, 93, 109, 113, 114, 119,

120, 121, 126, 127, 132, 133, 134).

       It is well settled that this Court “may employ injunctive remedies to protect the integrity of

courts and the orderly and expeditious administration of justice.” Urban v. United Nations, 768

F.2d 1497, 1500 (D.C. Cir. 1985). Having considered Plaintiffs’ conduct in this case and the

entire record, it is apparent that, through their improper filings, Plaintiffs are impeding the

administration of justice and abusing their electronic filing privileges. Plaintiffs are admonished

that only this Court—and not Plaintiffs—has the authority to issue orders in this case.

Accordingly, the Clerk of the Court is ordered to immediately revoke Plaintiffs’ CM/ECF

accounts and passwords so that the Clerk may inspect any future submissions prior to entering

them on the docket. Moreover, the improper filings described above shall be stricken from the

record. (Docket Nos. 86, 93, 109, 110, 111, 113, 114, 117, 118, 119, 120, 121, 123, 124, 126-

134, 136).

       Finally, Plaintiffs are hereby enjoined from filing further submissions in this case without

leave of Court. The Clerk shall not accept for filing any subsequent submissions (other than

Plaintiffs’ notice of appeal, if any) that do not include a separate motion for leave to file.

Plaintiffs are admonished not to file any additional impertinent, improper, or frivolous


                                                15
submissions lest they be subjected to additional sanctions, including further restrictions on their

filing privileges in this Court.

                                        CONCLUSION

       For the foregoing reasons, Plaintiffs’ Complaint is DISMISSED, Plaintiffs’ CM/ECF

passwords are revoked and they are enjoined from making any further filings in this case without

leave of the Court. Because Plaintiffs’ Complaint must be dismissed, Plaintiffs’ pending motions,

located at Docket Nos. 34, 35, 45, 56, 57, 81, 88, 90 and 92, are denied as moot. An Order

accompanies this Memorandum.

SO ORDERED.


Date: May 26, 2011                                             /s/
                                                    ROBERT L. WILKINS
                                                    United States District Judge




                                               16